Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 1/20/2022, wherein claims 1-5 are pending and claim 6 is withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5 in the reply filed on 1/20/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion of the body, the second portion of the body, and the bisecting edge (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please label where these features are shown in the drawings.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 is rejected because it positively claims a human body by the phrase “each handwear is dimensioned to receive a human hand in such a way that fingers of 
Any remaining claims are rejected as depending from a rejected base claim.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, it is unclear what is meant by “each body is movable to a flat condition defining a bisecting edge bisecting the thumb opening in such a way that a first portion of the thumb opening occupies a first portion of said body while a second portion of the thumb opening occupies a second portion of the body, wherein the first and second portions are facing away from each other in the flat condition, and wherein the first and second handwear are joined along the bisecting edge” because it is unclear which thumb opening “the thumb opening” is referring to. Is the applicant intending to claim that each thumb opening is bisected by the bisecting edge? Or one of the thumb 

All remaining claims are rejected as depending on a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (U.S. 20170197134).
	Regarding claim 1, Thomas teaches a conjoined handwear (10, figs. 3A,3B), comprising: a first handwear  (extending from 24 to 22 on left including 28, fig. 3A) and a second handwear (extending from 24 to 22 on right including 28, fig. 3A)  each having 
Regarding claim 2, Thomas teaches each hand wear comprises: a body (extending from 24 to 22 on left and right respectively) extending between a proximal opening (22) and a distal opening (24); and the thumb opening (28) is through the body (fig. 3A).
Regarding claim 3, Thomas teaches each handwear is dimensioned to receive a human hand in such a way that fingers of said human hand are received through the distal opening while a wrist of said human hand and a thumb of said human hand are simultaneously received through the proximal opening and the thumb opening, respectively (fig. 6A, can be worn as claimed due to flexibility of the material (para. 28) and the range of lengths of the invention (para. 30)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,2,4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behrmann (U.S. 20200282289).
	Regarding claim 1, Behrmann teaches a conjoined handwear (10), comprising:a first handwear (22) and a second handwear (24) each having a thumb opening (within 
Regarding claim 2, Behrmann teaches each hand wear comprises: a body (see annotated fig.) extending between a proximal opening and a distal opening (see annotated fig.) ; and the thumb opening (within A, within B, see annotated fig.) is through the body (fig. 1, thereby allowing the wearer’s thumb to extend from inside the body, through the thumb opening).
Regarding claim 4, Behrmann teaches each body is movable to a flat condition (fig. 1 with the hands removed and material lying flat) defining a bisecting edge (see annotated fig., bisects front from rear) bisecting the thumb opening in such a way that a first portion of the thumb opening occupies a first portion of said body (front portion of the body, fig. 1) while a second portion of the thumb opening occupies a second portion of the body (rear portion of the body, fig. 2), wherein the first and second portions are facing away from each other in the flat condition (front vs rear), and wherein the first and second handwear are joined along the bisecting edge (fig. 1).
Regarding claim 5, Behrmann teaches the first and second handwear (22,24) are movable about the bisecting edge between the flat condition and a folded condition (the first and second handwear is made of flexible materials (paras. 47,48) and therefore can be moved about the bisecting edge between the flat condition and a folded condition as claimed).

    PNG
    media_image1.png
    748
    747
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fink (U.S. Patent No. D290304), Robinson (U.S. 20100229280), and Thomas Jr. (U.S. Patent No. 3491373) each disclose conjoined handwear.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732